Title: To James Madison from Benjamin Henry Latrobe, 1 September 1810
From: Latrobe, Benjamin Henry
To: Madison, James


Sir,Washington Septr. 1er. 1810
It is my duty to take up so much of your time, as is necessary to inform you of the progress of the public business under my charge.
By the arrangements made by Mr. Munroe, & the sale of useless materials, of which we have a very large stock on hand, I have been able to continue the work of the sculptors on the capitals of the Hall of Representatives, & when congress meet, there will be only two out of 24 Capitals which will not be in a state to require only the last hand of the Italian Sculptors.
I shall also be able to compleat the interior of the Senate Chamber. The great quantity of shelving & cases required for the Secretary’s office is already finished & nearly put into place.
I expect to put Dr. Thornton into his new Patent-office in a fortnight. He will be better, more roomily, & more handsomely accomodated than any other public Officer. He is not a little pleased with what has been done. I have endeavored to give him no reason to complain, & have even sacrificed in some instances my judgement to his wishes, where it could be done without injury or expense to the public. In this building the expense of which will be within the estimate submitted to you (2.600$) I have no doubt but that the public will be satisfied with the expenditure of their money.

The fire proof at the Office of State is now going on & will be compleat by the beginning of Octr.
I regret exceedingly that circumstances which I cannot controul as well as the pressure of the business which is upon my shoulders at present, absolutely prevent my availing myself of the honor you offered to me of paying you a visit at Montpelier. That this is really the case, is a most serious disappointment to me. Your personal friends are so numerous & so much more capable of rendering that period of leisure if not of retirement, which the public business annually allows you agreeable, than I am, that your invitation flattered & obliged me, more than I can express; & should I never be able, when you may be resident at your country seat, to avail myself of it, I shall always bear this mark of your kindness in grateful remembrance.
As the uncertainty of public employment increases annually, I have thought it prudent to endeavor to get into some business independently of my profession, & am going to establish in connexion with a few of the most wealthy men in Baltimore a manufactory of cotton stuff of the success of which I have no doubt. I shall thus escape that calumny & abuse which it is very foolish to regard, but which it [is] not in human nature entirely to despise: and from which as neither You nor your immediate predecessor have escaped, no public man, even if his importance be as triffling as mine can expect to remain exempt. With the highest esteem & respect, I am very sincerely Your obedt. hble Servt.
B Henry Latrobe
